DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-3, 7-21 are pending. 


Claim Rejections - 35 USC § 103

Claims 1-3, 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Higaki et al. (US 2012/0217439) in view of Yasushi et al. (JP 2005/272537). 
	Regarding claim 1: Higaki is directed to a transparent resin composition comprising
	an aromatic polycarbonate resin; and

	Yasushi is directed to a polycarbonate composition including polycarbonate resin (p. 4 Yasushi) that comprises a water insoluble organic sulfonic acid and/or metal salt therefore, which is used in an amount of 0.001-10 by weight (p. 5 Yasushi). While this amount is based on the total weight of the composition, Example 1 comprises 0.1 parts sp2 and 99.8 parts by weight PC, and therefore includes an amount of about 0.1 parts per 100 parts aromatic polycarbonate resin. (see [0106] of JP 4196861). 

    PNG
    media_image1.png
    345
    769
    media_image1.png
    Greyscale

Yasushi teaches the weight average molecular weight of the aromatic sulfonic acid metal salt compound is preferably 20,000 – 500,000 (p. 3 Yasushi). Example 1 was washed with water and filtered (p. 7 Yasushi) indicating it is water insoluble. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). In the present case, the present invention specifically lists JP 4196862 (JP2005272537 is a publication of JP 4196862) as including the claimed water-insoluble organic acid and/or metal salt thereof. Therefore, it is clear the claimed properties are necessarily present in Yasushi).
One skilled in the art would have been motivated to have selected the flame retardant of Yasushi as the an alkali metal salt flame retardant of choice in Higaki since it provides excellent compatibility and suppresses the occurrence of poor appearance, and mechanical strength even after long term storage (p. 1 Yasushi). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the flame retardant of Yasushi as the alkali metal salt flame retardant of choice in Higaki. 

Regarding claim 2: The combination of Higaki and Yasushi doesn't specifically recite a rate of decrease of a total light transmittance after an acceleration test under a condition of 120 °C 100% and 24 hours is within 10% to a total light transmittance of the transparent resin composition before the acceleration test. However, the composition produced in Higaki and Yasushi is substantially identical to the composition produced in the instant invention.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Higaki and Yasushi suggests a transparent resin composition having a rate of decrease of a total light transmittance after an acceleration test within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Regarding claim 3: The viscosity average molecular weight is 1.0 x 10^4 to 5.0x10^4, wherein Mw < Mv. Therefore, it can be determined the weight average molecular weight is less than 50,000. Further, the molecular weights are determined by GPC ([0067] Higaki), and therefore equivalent to in terms of polystyrene. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claims 7-8: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Regarding claim 9: The polycarbonate can have a branched structure of 0.70 to 1.50 mol% ([0140] Higaki). 
Regarding claims 11-12: A light diffusing agent of an inorganic particles having an average particle diameter of the inorganic or organic particle of 0.01 to 50 µm ([0136] Higaki). 
Regarding claim 14: A content of the light diffusing agent is 0.005-3.0 mass to 100 parts of the aromatic polycarbonate resin ([0138] Higaki). 
Regarding claim 15: A drip preventer is added in an amount of 0.03 parts or less per 100 parts polycarbonate ([0165] Higaki). 
Regarding claims 16-18: The molded articles include lighting covers for transmisive displays ([0175] Higaki) which include a diffusing agent ([0295]) (equivalent to a diffusive cover for lighting apparatus for display). 
Regarding claim 19: Claim 1 recites a water insoluble organic sulfonic acid and/or metal salt thereof, and therefore the water insoluble organic sulfonic acid, or metal salt thereof, are listed in the alternative. Therefore, claim 19 is obvious for the same reasons set forth above in claim 1 since a water insoluble organic sulfonic acid is taught.  
Regarding claim 20: Yasushi teaches the weight average molecular weight of the aromatic sulfonic acid metal salt compound is preferably 20,000 – 500,000 (p. 3 Yasushi).
Regarding claim 21: Claim 1 recites a water insoluble organic sulfonic acid and/or metal salt thereof, and therefore the water insoluble organic sulfonic acid, or metal salt thereof, are listed in the alternative. Therefore, claim 19 is obvious for the same reasons set forth above in claim 1 since a water insoluble organic sulfonic acid is taught.  

	 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Higaki/ Yasushi as applied to claim 1 above, and further in view of Sasaki et al. (US 2017/0327639).
	The limitations of claim 1 are incorporated here by reference. 
	Regarding claim 10: The combination of Higaki and Yasushi doesn’t mention a polycarbonate-polyorganosiloxane copolymer.
	Sasaki is directed to a method of making a polycarbonate-polyorganosiloxane copolymer for a good balance of flame retardancy, impact resistance, and economical efficiency ([0101] Sasaki). Therefore, it would have been obvious to one skilled in the art at time the invention was filed to have included a polycarbonate-polyorganosiloxane copolymer in the composition of Higaki and Yasushi. 



Response to Arguments

Applicant's arguments filed 8/6/2021 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 7-8 Remarks) Higaki and Yasushi does not disclose the claimed …a dissolved amount of the water-insoluble organic sulfonic acid and/or the metal salt thereof is not more than 0.5 g to 100 g of pure water” as recited in claim 1. The Examiner points to Example 1 although this does not satisfy this limitation. The Examiner asserts that Yasushi and the present application references Yasushi and therefore the claimed properties are present. While [0065] of the application cites Yasushi, not every member has the claimed properties. On the contrary, species in [0063] are used in the comparative examples namely b-2 or b-3. 
This argument is not found persuasive since Yasushi exemplifies and prefers an acrylonitrile styrene resin containing a sulfonic acid group. This is identical to [0062] of the present specification, listing styrene-acrylonitrile copolymer containing a sulfonic acid group and also specifically listing JP 4196862. Therefore, while JP 4196862 lists 


Applicant argues (p. 8 Remarks) without guidance from the specification, it would not have been obvious to selected the claimed sulfonated aromatic polymer. 
This argument is not found persuasive since case law holds “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). See MPEP 2145 (X)(A). In the instant case, the present office action takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, and therefore impermissible hindsight is not required to arrive at the present invention.



	This argument is not found persuasive since replacing C1 or C2 with the same flame retardants of that used in the present invention would have been expected to have the same properties to one skilled in the art.


	Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768